Allianz Life Insurance Company of New York [Home Office: New York, NY] [Administrative Office: NW 5990 PO Box 1450 Minneapolis, MN 55485-5990 800.624.0197] Allianz VisionSM Variable Annuity Application Individual flexible purchase payment variable deferred annuity application. Issuedby Allianz Life Insurance Company of New York (Allianz Life of NY) New York, NY[GA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III [Missing Graphic Reference] Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No 2.Purchase Payment (This section must be completed.)Make check payable to Allianz Life of NY. Source of purchase payment. Select only one. ■ Purchase Payment enclosed with application. (Include replacement forms if required.) F70034-NY01 Page 1 of [7] (R-1/2012) ■ Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz Life of NY. (Include replacement forms if required.) Expected amount: $ 3. Plan specifics (This section must be completed to indicate how this Contract should be issued.) Nonqualified:■ Qualified IRA: ■IRA ■Roth IRA ■SEP IRA■Roth conversion (Contribution for tax year ) Qualified plans:■401 ■401 one person defined benefit 4.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No The Registered Representative must answer the replacement questions in section 11 of this application and complete the attached Appendix 11, and include any other appropriate forms. [5.Contract options - Must select only one] ■ Base Contract (No additional cost) ■ Bonus Option1 During the accumulation phase, a [6]% bonus will be credited with each Purchase Payment made prior to the Contract owner’s attained age [81]. The bonus will be created on the date the Purchase Payment is allocated to the Contract. After a withdrawal of purchase payments, a bonus is only applicable to additional Purchase Payment amounts in excess of any previous Purchase Payments withdrawn. This option is only available at issue. Once you select this option, you can not cancel it. Not available with the Short Withdrawal Charge Option or No Withdrawal Charge Option. The additional M&E charge for the Bonus Option [0.50]%. The Bonus Option carries a higher and longer withdrawal charge. If this option is not selected, no additional cost will apply. ■ Short Withdrawal Charge Option1 This option shortens the withdrawal charge period from seven years to four years. This option is only available at issue. Once you select this option, you cannot cancel it. Not available with the Bonus Option or No Withdrawal Option. The additional M&E charge for the Short Withdrawal Charge Option [0.25]%. If this option is not selected, no additional cost will apply. ■ No Withdrawal Charge Option1 Not available with the Bonus Option or Short Withdrawal Charge Option. You must select either the Investment Protector or Income Protector with this option. This option removes the withdrawal charge. This option is only available at issue. Once you select this option, you cannot cancel it. The additional M&E charge for the no withdrawal charge option [0.35]%. If this option is not selected, no additional cost will apply. [6.Optional death benefit] ■Maximum Anniversary Death Benefit1 This option locks in market gains to provide an increased death benefit. The death benefit provided by the maximum anniversary death benefit may be equal to but will never be less than the traditional death benefit available under the base contract. You must select either the Investment Protector or Income Protector with this option. This option is only available at issue. Once you select this option, you cannot cancel it. The additional M&E charge for maximum anniversary death benefit [0.30]%. If this option is not selected, no additional cost will apply. The contract will provide the traditional death benefit at no additional charge. [1 Carries an additional charge] F70034-NY01 Page 2 of [7] (R-1/2012) [7.Other benefits - Each additional option carries an additional charge. Must select only one] ■ No Additional Benefit (No additional cost) ■ Investment Protector1 The additional rider charge for the Investment Protector [0.90]%. Number of years to the initial Target Value Date ■ Income Protector1 (Complete Covered Person(s) information below.)The additional rider charge for the Income Protector [1.05]% for single payment and [1.20]% for joint payment. Covered Person(s) - Select one. ■Single Lifetime Plus Payments or Income Focus Payments: Name This person is: (check one) ■Owner ■Joint Owner■Annuitant, if owned by a non-individual Date of birth // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other OR ■ Joint Lifetime Plus Payments or Income Focus Payments: First Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one ■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) Second Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one) ■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) By selecting the [Income Protector or Investment Protector], I acknowledge that my selections of Investment Options are restricted and that Allianz Life of NY will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. On each Quarterly Anniversary we will automatically readjust your balance in the Investment Options to return you to your selected Investment Option allocation mix. This F70034-NY01 Page 4 of [7] (1/2012) readjustment applies to all of your selected Investment Options. If you add an optional benefit to your Contract after the issue date, we will ask you to reallocate your Contract Value to comply with current restrictions. We will not add an optional benefit to your Contract until you have reallocated your Contract Value to comply with the restrictions. These Investment Option allocation and transfer restrictions will terminate when the applicable optional benefit terminates. [1 Carries an additional charge [8.] Dollar cost averaging (Optional) • Select a 6 month or 12 month DCA program only if you wish to participate in dollar cost averaging. • An additional dollar cost averaging form is not required when DCA is requested at the time of application. • 100% of your initial Purchase Payment will be applied to the DCA Money Market Account. • Your funds will be moved from the DCA Money Market Account into the selections indicated in the Investment Options section over the time frame chosen. • Your selections in the Investment Options section need to meet any restrictions for the benefit selected. ■ 6 month ■ 12 month [9.]Investment Option allocations You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted).You are allowed [12] free transfers each contract year. This applies to transfers before and after the income date. Please see the current prospectus for Investment Option requirements. [Income Focus] Investment Options – You may select up to [6] Investment Options Fund of Funds Specialty % AZL® MVP Balanced Index Strategy Fund % AZL® MVP Invesco Equity and Income Fund % AZL MVP FusionSM Balanced Fund % AZL® MVP BlackRock Global Allocation Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Growth Index Strategy Fund Total of % (must equal 100%) [Income Protector] Investment Options – You may select up to [15] Investment Options Fund of Funds Cash Equivalent % AZL® MVP Balanced Index Strategy Fund % AZL® Money Market Fund % AZL MVP FusionSM Balanced Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Growth Index Strategy Fund High Yield Bonds Specialty % PIMCO VIT High Yield Portfolio % AZL® MVP Invesco Equity and Income Fund Intermediate-Term Bonds % AZL® MVP BlackRock Global Allocation Fund % Franklin U.S. Government Fund % Franklin Income Securities Fund % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT All Asset Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Total Return Portfolio % Templeton Global Bond Securities Fund Total of % (must equal 100% F70034-NY01 Page 4 of [7] (1/2012) [9.]Investment Option allocations (Continued) You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Please see the current prospectus for Investment Option requirements. [Investment Protector or No Additional Benefit] Group A Investment Options Small Cap Specialty (continued) % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT Commodity RealReturn Strategy Portfolio % AZL® Columbia Small Cap Value Fund % AZL® Franklin Small Cap Value Fund Fund of Funds % AZL® Small Cap Stock Index Fund % AZL FusionSMGrowth Fund % AZL® Turner Quantitative Small Cap Growth Fund Specialty % AZL®Morgan Stanley Global Real Estate Fund % AZL®Schroder Emerging Markets Equity Fund % Franklin Templeton VIP Founding Funds Allocation Fund Group B/X Investment Options Fund of Funds Large Blend % AZL Balanced Index StrategySM Fund % AZL® J.P. Morgan U.S. Equity Fund % AZL FusionSM Balanced Fund % AZL® MFS Investors Trust Fund % AZL FusionSM Conservative Fund % AZL® S&P 500 Index Fund % AZL FusionSM Moderate Fund Large Value % AZL Growth Index StrategySM Fund % AZL® Davis NY Venture Fund % Fidelity VIP FundsManager 50% Portfolio % AZL® Eaton Vance Large Cap Value Fund % Fidelity VIP FundsManager 60% Portfolio % AZL® Invesco Growth and Income Fund Mid Cap % Mutual Shares Securities Fund % AZL®Columbia Mid Cap Value Fund Specialty % AZL®Mid Cap Index Fund % Franklin Templeton VIP Founding Funds Allocation Fund % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Gateway Fund Large Growth % AZL® Invesco Equity and Income Fund % AZL®BlackRock Capital Appreciation Fund % BlackRock Global Allocation V.I. Fund % AZL®Dreyfus Equity Growth Fund % Franklin Income Securities Fund International Equity % PIMCO VIT All Asset Portfolio % AZL® International Index Fund % PIMCO VIT Global Multi-Asset Portfolio % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Group Y Investment Options High Yield Bonds Cash Equivalent % PIMCO VIT High Yield Portfolio % AZL® Money Market Fund Intermediate-Term Bonds Specialty % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio Total of % (must equal 100%) % Templeton Global Bond Securities Fund F70034-NY01 Page 5 of [7] (1/2012) [10.]Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Non-individual Beneficiary information If the Beneficiary is a qualified plan, custodian, trust, charitable trust or other non-individual please check the applicable box and include the name above. ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [11.]Registered Representative By signing below, the Registered Representative certifies to the following: I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. I certify that the statements of the applicant have been correctly recorded. ■ Yes ■ No Does the applicant have an existing life insurance policy or and existing annuity contract? ■ Yes ■ No Will this annuity replace or change an existing life insurance policy or annuity contract? If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) Commission options (please check one) ■A■B■C F70034-NY01 Page 6 of [7] (1/2012) [12.]Statement of applicant By signing below, the Owner acknowledges and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value and variable Annuity Payments may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value or variable Annuity Payment. If I selected any additional options, any guarantees provided for those options are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is further agreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz Life of NY rights or requirements. Pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Internal Revenue Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder's spouse. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available on the [SEC Web site, http://www.sec.gov]) Owner signature Joint Owner signature Signed at (City, State) Signed date Trust:as trustee of the: Trustee’s signature Trust name (printed)Signed date Power-of Attorney:by: Contract owner’s name Attorney-in-fact signatureSigned date [13.] Home office use only If Allianz Life Insurance Company of New York makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call the Allianz Life of NY with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Wells Fargo LBX Services NW 5990 NW 5990 Allianz Life Insurance Company of New York PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5990 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Allianz Life Insurance Company of New York PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F70034-NY01 Page 7 of [7] (1/2012)
